Citation Nr: 0828522	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-42 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disability as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.  He also has reserve service from January 1964 
to July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2007 for further development.  


FINDING OF FACT

There is no medical diagnosis of a current chronic asbestosis 
related lung disability. 


CONCLUSION OF LAW

Asbestosis related lung disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated May 2003                                                                    

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the RO sent the veteran a March 2006 
correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in May 2008, obtained a medical opinion 
as to the etiology and severity of the alleged disability, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records contain no findings 
attributed to a lung or respiratory disability.  He underwent 
a separation examination in January 1957 that yielded normal 
findings.  He also underwent examinations in January 1964, 
March 1965, and July 1966.  All the examinations yielded 
normal findings.  The veteran completed a report of medical 
history in conjunction with each examination.  Each time, he 
denied having had asthma, shortness of breath, and pain or 
pressure in his chest.

The earliest post service medical evidence in the claims file 
is dated decades after service.  An April 2003 x-ray 
performed by Healthsouth showed stable, small nodules in 
right lung, consistent with previous granulomatous disease.  
X-rays taken in July 2004 showed no acute pulmonary disease.  
A May 2005 outpatient examination showed that the veteran's 
lungs were clear to auscultation.  However, X-rays showed 
emphysematous lung changes.    
  
Pursuant to the Board's remand, the veteran underwent a VA 
examination in May 2008.  The examiner reviewed the claims 
file in conjunction with the examination.  The veteran 
reported that he does not have a lung disease; and that he 
has never been diagnosed with a lung ailment.  He also denied 
symptoms of lung disease.  He stated that he may have 
asbestosis because he was exposed to asbestos.  He reported 
to the examination to find out if he has a lung disease.  The 
examiner asked the veteran if he was being screened because 
he may have been exposed to asbestos; and the veteran stated 
"yes."  He denied shortness of breath, infections, and 
chronic obstructive pulmonary disease (COPD).  He denied 
using an inhaler or seeking treatment for a lung or pulmonary 
condition.  He stated that he was familiar with the 
diagnostic criteria for asbestosis.  The examiner reported 
that the veteran had no diagnosed conditions or symptoms.  
She also noted that there was no history of hospitalization 
or surgery; lung or chest trauma; respiratory system 
neoplasm; pulmonary embolism; respiratory failure; fever; 
hemoptysis; night sweats; orthopnea; paroxysmal nocturnal 
dyspnea; shortness of breath; swelling; weight change; or 
non-angina chest pain.  She did note a history of a non-
productive cough.  

Physical examination of the veteran was entirely normal.  X-
rays revealed unremarkable lungs.  There was no significant 
change in the chest since the last examination, with no 
evidence of acute pulmonary disease.  The examiner opined 
that it was less likely as not that the veteran's normal 
examination was due to any asbestosis exposure.  She further 
stated that the veteran reported having no lung disability; 
but that the veteran believed that "he may develop one."  
The examiner noted that 2003 CT scan that specifically stated 
that there were no pleural plaques or calcifications.  
  
The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The May 2008 examination report is clearly to the effect that 
the veteran does not currently have any asbestosis related 
lung disease.  Without a current medical diagnosis of 
asbestos related lung disability, there can be no grant of 
service connection.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a lung disability as a 
result of asbestos exposure must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for asbestos related lung 
disease is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


